Larry Chapa s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 11, 2015

                                      No. 04-15-00757-CV

                                      Cassandra L. LEIJA,
                                           Appellant

                                                v.

                                        Larry CHAPA Jr.,
                                            Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2010-08-27,732-CV
                    Honorable Spencer Whitewood Brown, Judge Presiding

                                         ORDER
        Appellant filed a notice of appeal from the trial court’s entry of temporary orders in suit
to modify parent-child relationship. The trial court’s order, signed on November 18, 2015,
states, “[t]hese temporary orders shall continue in force until the signing of the final order or
until further order of this Court.”

       Temporary orders in suits affecting the parent-child relationship are not appealable;
mandamus is an appropriate remedy to challenge. See Dancy v. Daggett, 815 S.W.2d 548, 549
(Tex.1991) (orig. proceeding); In re Herring, 221 S.W.3d 729, 730 (Tex. App.—San Antonio
2007, orig. proceeding).

        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction. See TEX.
R. APP. P. 42.3(c).

       All other appellate deadlines are suspended until further order of this court.


                                                     _________________________________
                                                     Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court